          Case 1:15-cv-04804-WHP Document 197 Filed 01/25/19 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7442

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                           katecassidy@quinnemanuel.com


January 25, 2019

VIA ECF

The Honorable William H. Pauley
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re:     Hart, et al. v. BHH, LLC d/b/a Bell + Howell, et al., No. 15-cv-04804 (S.D.N.Y.)

Dear Judge Pauley:

        We represent Defendants BHH, LLC, d/b/a Bell + Howell and Van Hauser, LLC
(collectively, “Defendants”) in the above-captioned case. The parties are scheduled to appear for
a final pre-trial conference on February 1, 2019 at 9:30 a.m. (Dkt 189). However, lead trial
counsel for Defendants, Robert Raskopf, is unable to appear that day because one of his
immediate family members is required to have surgery that same morning. For this reason,
Defendants’ respectfully request a one-week continuance of the pre-trial conference until
February 8, 2019 (or thereafter at the Court’s convenience). This is the first request for an
adjournment of this conference.

       Earlier today, Defendants asked Plaintiffs’ counsel whether they consent to this request
and whether they were available for a pre-trial conference on February 8, 2019. Plaintiffs
acknowledged receipt of this request and are conferring with their team. However, Defendants
wanted to alert the Court immediately to this conflict. Either Plaintiffs or Defendants will update
the Court on Plaintiffs’ position as soon as possible.

Very truly yours,




Kate E. Cassidy

cc:     Yitz Kopel (via ECF)
        Joseph Marchese (via ECF)

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
